Citation Nr: 1623731	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  

In June 2014, the Board remanded the instant claim for additional development.

In December 2014 and April 2016, the Veteran and the Veteran's representative, respectively, submitted additional evidence, which was subsequent to the most recent supplemental statement of the case issued in November 2014.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed bilateral hearing loss is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran reports exposure to loud noise during service in Vietnam, where he was exposed to jet engine noise without the benefit of hearing protection.  He has also reported exposure to artillery fire during his service.

On the service induction examination in April 1967, audiometric results were as follows (ASA converted to ISO):

1967


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
0
LEFT
10
10
5
X
20

On the service discharge examination in January 1970, pure tone thresholds, in decibels, were as follows:

1970


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
15
0
5
20

The Veteran underwent several audiograms after service that revealed bilateral sensorineural hearing loss for VA purposes under 38 C.F.R. § 3.385, including the audiogram included in the September 2008 VA examination report.  At that time, the Veteran reported his in-service exposure to excessive jet engine noise without hearing protection.  He denied post-service occupational noise exposure, but did report some recreational exposure from hunting and using power tools with hearing protection.  The examiner ultimately opined that given the Veteran's normal hearing on discharge, it was less likely than not that his current hearing loss was related to military service.  

As it was unclear form the 2008 examination report whether the examiner converted the Veteran's 1967 audiogram from ASA to ISO, a second opinion from the same examiner was provided in December 2009.  After converting the Veteran's 1967 audiogram to the appropriate standard, the examiner found that it was nevertheless less likely than not that his current hearing loss was related to service since there was no significant threshold shift between the Veteran's entrance and separation from service.

In June 2010, an addendum opinion was provided by the 2008 and 2009 examiner that specifically addressed the Veteran's concerns regarding a perceived disparity between the Veteran's separation audiogram and the notation of decibels lost on his January 1970 medical examination report.  The examiner reconciled any perceived discrepancy noting that the Rudmose audiogram that was used eventually reports an average of the responses for certain frequencies.  The examiner stated that she stood by her original opinion.

The Veteran was examined by a new VA examiner in December 2011.  That examiner noted a 2005 Institute of Medicine (IOM) study that stated that delayed onset noise-induced hearing loss was extremely unlikely.  Thus, the examiner opined that based on the fact that the Veteran had normal hearing at separation and there was no evidence of a significant threshold shift between induction and separation, it was less likely than not that the Veteran's hearing impairment was related to service.

Pursuant to the June 2014 remand, another examination and opinion were obtained in August 2014.  The 2014 examiner specifically noted conversion of the 1967 audiogram, the IOM study, and the Veteran's reported exposure to excessive noise in service and ultimately opinion that the Veteran's hearing loss was less likely than not related to his military service or his service-connected tinnitus.

In addition to the VA examination reports and opinions, the record also contains a March 2011 private treatment record from Dr. Pacovsky, an audiologist.  At that time the Veteran reported a decline in hearing acuity and tests confirmed the previous VA diagnoses of bilateral high frequency hearing loss.  Dr. Pacovsky ultimately stated that the Veteran's "hearing loss was more likely than not caused by his military experience" including exposure to artillery fire and jet engine noise.

In an April 2016 submission the Veteran's representative cited to several studies that suggested that exposure to noise increases the likelihood that a person will eventually develop hearing loss.  Two of the studies were performed after the IOM study referenced by the 2011 and 2014 VA examiners.

The Board notes that the 2008, 2009, and 2010 VA opinions are insufficient for rating purposes as these opinions rely heavily on the fact that the Veteran did not have hearing loss in service.  In this regard, the Board notes that the absence of documented hearing loss, as defined by VA, while in service, is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a veteran does not meet the regulatory requirements for hearing loss at separation, service connection may still be established by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Regarding the 2011 and 2014 VA examination opinions, while both opinions are supported by a detailed rationale, neither examiner discussed the studies that support a finding of delayed onset noise-induced hearing loss, both of which were conducted after the IOM study cited to by the examiners.  Additionally, the 2011 and 2014 VA examiners failed to discuss Dr. Pacovsky's opinion that the Veteran's hearing loss was related to service, despite the fact that there are numerous copies of that opinion associated with the file.  

Turning to Dr. Pacovsky's opinion that the Veteran's hearing loss is related to his military service, the Board acknowledges that there is no indication that he was afforded the opportunity to review the Veteran's claims file or any of his VA records.  However, his opinion is supported by the Veteran's credible reports of in-service noise exposure and lack of excessive noise exposure as a civilian as well as his December 2014 report that his hearing loss has increased in severity since his separation from service.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board is of the opinion that a state of relative equipoise as to whether the Veteran's current hearing loss is related to service has been reached here.  Therefore, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


